Electronically Filed
                                                           Supreme Court
                                                           SCWC-28901
                                                           31-MAY-2012
                            NO. SCWC-28901
                                                           09:24 AM
          IN THE SUPREME COURT OF THE STATE OF HAWAII


                        STATE OF HAWAII,
         Respondent/Plaintiff-Appellee-Cross-Appellant,

                                 vs.

                    Robert J. McKnight, Jr.,
         Petitioner/Defendant-Appellant-Cross-Appellee.


        CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
         (ICA NOS. 28431 & 28901; CR. NO. 06-1-0352(1))

       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
   (By: Recktenwald, C.J., Nakayama, Acoba, and McKenna, JJ.,
   and Circuit Judge Trader, in place of Duffy, J., recused)

         Petitioner/Defendant-Appellant-Cross-Appellee Robert
J. McKnight, Jr.’s application for writ of certiorari, filed
April 19, 2012, is hereby accepted and will be scheduled for
oral argument.    The parties will be notified by the appellate
clerk regarding scheduling.
         DATED:    Honolulu, Hawaii, May 31, 2012.
Benjamin E. Lowenthal,                 /s/ Mark E. Recktenwald
for petitioner/defendant-
appellant-cross-appellee               /s/ Paula A. Nakayama
on the application and reply.
                                       /s/ Simeon R. Acoba, Jr.
Kimberly Tsumoto Guidry,
and Marissa H.I. Luning,               /s/ Sabrina S. McKenna
for respondent/plaintiff-
appellee-cross-appellant               /s/ Rom A. Trader
on the response.